Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Claim 16 recites: “the route navigation guidance comprises proactive routing instructions configured to guide the low priority vehicle to the destination using the route that minimizes interference with the high priority vehicle”, support for which first appeared in paragraph [0045], in specification filed 10-31-2019. Therefore, claim 16 has a priority date of 10-31-2019.

Specification
The disclosure is objected to because of the following informalities:
The last three paragraphs in the substitute specification filed 03-20-2020 are labeled as follows: [00100], [00101], and [0100]. This identifies two separate paragraphs as “100”. 
The use of the terms listed below, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include proper symbols indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 
The specification filed 03-20-2020 uses the following trademark names: 
Paragraph [0041]: “Google Maps, Waze, or Citymapper”
Paragraph [0042]: “Weather.com, AccuWeather, or Weather Bug”
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites: “... the autonomous vehicle network integration apparatus further configured to: detecting the driver within the primary vehicle;…” should read -- the autonomous vehicle network integration apparatus further configured to: detect the driver within the primary vehicle;--. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is as follows: 
Claim 15 recites “an autonomous vehicle network integration apparatus… configured to:…”. The examiner will take the “an autonomous vehicle network integration apparatus” as – The autonomous vehicle network integration apparatus comprising a wireless transceiver, an on-board 10-31-2019 and paragraph [0048] from the specification filed 03-20-2020.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, outlined above.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 11, and 15 recite “dynamically updating the moving influence range based on the secondary influence vector”. Support for the claimed limitation is found in paragraph [0030] from the specification filed 03-20-2020: “At block 122, routine 100 dynamically updates the primary vehicle's moving influence range based on the secondary influence vector received from the secondary vehicle. For example, should some aspect of the secondary influence vector indicate that the autonomous secondary-vehicle has high priority, the moving influence range for the primary vehicle may be reduced such that the primary vehicle may cede right of way to the secondary vehicle.” The specification fails to disclose what “some aspect of the secondary influence vector” is and how this aspect would indicate “that the autonomous secondary-vehicle has high priority”. The failure to disclose such inventive details prevents one of ordinary skill in the art from making or using the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are as follows:
Claim 12 recites “…the on- board diagnostics connection port comprises a wired connection between an on-board diagnostics system of the primary vehicle”. 
The term “between” should include the two elements between which exists a wired connection port. The claim as written only cites “an on-board diagnostics system”. For the purposes of examination, the examiner will take “the on- board diagnostics connection port comprises a wired connection between an on-board diagnostics system of the primary vehicle” as -- the on-board diagnostics connection port comprises a wired connection to an on-board diagnostics system of the primary vehicle --, based on FIG. 3 of the specification filed 10-31-2019 and paragraph [0048] of the specification filed 3-20-2020
Claim 18, dependent upon claim 16, recites the limitations “the driver profile” and “the vehicle profile” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner will take “the driver profile” and “the vehicle profile” as --a driver profile-- and --a vehicle profile--, respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US Patent No 10,769,954 B1) in view of Bowers et al. (PGPub No US 2014/0009275 A1), henceforth known as Fields and Bowers, respectively.
Regarding claim 1, Fields teaches:
A method for integrating a non-autonomous vehicle into an autonomous vehicle network, comprising: 
(Fields, Abstract: “Methods and systems are disclosed for providing vehicular driver alerts…”;
Where driver alerts indicate the vehicle is non-autonomous)
activating an autonomous vehicle network integration application on a mobile device detected within a primary vehicle; 

Col 8, lines 42-43, 49-51: “On-board computer 114 may supplement one or more functions performed by mobile computing device 110… mobile computing device 110 and on-board computer 114 may communicate with one another directly via link 116”;
Col 53, lines 4-5: “…A driver may operate a Telematics App installed on the mobile computing device 110…”;
Where the driver operates the Telematics App installed on the mobile computing device 110 (activating an autonomous vehicle network integration application on a mobile device) where the mobile device 110 is in vehicle 108, detected via data link 116 (a mobile device detected within a primary vehicle))
detecting a destination from the mobile device; 
(Fields, FIG. 1: (110);
Col 6, lines 48-52: “…the mobile device (and/or Telematics App) may transmit the telematics and/or other data collected via wireless communication and/or data transmission to a second computing device—such as a second mobile device (or another driver)…”;
Col 6, lines 61-67: “…the second computing device may cause a display screen or user interface of a mobile device… to display… an alternate or recommended new route to an original destination that avoids the traffic event”;
Where the second computing device is a mobile device in which the driver entered an original destination (detecting a destination from the mobile device))
detecting a route to the destination from the mobile device; 
(Fields, FIG. 1: (110);
Col 6, lines 61-67: “…the second computing device may cause a display screen or user interface of a mobile… to display a map with (1) a current route that the vehicle is on, (2) a virtual representation of the traffic event, and/or (3) an alternate or recommended new route to an original destination that avoids the traffic event”;
Where the second computing device is a mobile device in which the driver entered an original destination and the mobile device determines a route (detecting a route to the destination from the mobile device))
detecting environmental conditions along the route based on vehicle sensors on the primary vehicle and data accessed through the mobile device; 

Col 3, lines 5-16: “…telematics data and/or geographic location data may be collected, monitored, measured, and/or generated by one or more computing devices associated with a vehicle…The one or more computing devices may include… an on-board computer integrated within the vehicle, a mobile device, and/or a combination of these devices working in conjunction with one another…”;
Col 27, lines 16-20: “…GPS location data obtained from a location acquisition unit 320 of a mobile computing device 110 within the vehicle 108 may be used to query weather data from the National Weather Service or other databases of weather data…”;
Where weather data for the vehicle’s current location i.e. route (detecting environmental conditions along the route) is queried by mobile computing device 110 (based on data accessed through the mobile device) using telematics data generated by vehicle sensors such as the GPS unit (based on vehicle sensors on the primary vehicle))
detecting traffic conditions along the route based on data accessed through the mobile device; 
(Fields, FIG. 1: (110);
Col 13, lines 29-31: “… computing device 300 may be implemented as any suitable computing device, such as a mobile computing device (e.g., mobile computing device 100, as shown in FIG. 1)…”;
Col 18, lines 6-10, 11-13: “…the telematics data may include external data such as speed limit data correlated to a road upon which computing device 300 is located (and thus the vehicle in which it is travelling)… a population density corresponding to the geographic location data… computing device 300 may obtain this external data by referencing the geographic location data to locally stored data (e.g., data stored in data storage 360)…”;
Where a population density corresponding to the geographic location of the vehicle i.e. route (detecting traffic conditions along the route) is determined by computing device 300, which may be a mobile computing device, using geographic location data (based on data accessed through the mobile device)) 
calculating a base influence range using the environmental conditions and the traffic conditions; 
(Fields, FIG. 3: (300);
Col 22, lines 50-59: “…the geofence may be adjusted or modified based upon a change in the location of computing device 300. This change may be triggered using any suitable data indicative of potentially increasing road densities, such as changes in population density data associated with the geographic location of the computing device 300… weather conditions...”;
Col 23, lines 1-4: “…The external computing device may calculate an initial geofence as a threshold distance radius centered about the first vehicle's location…”;
Where the external computing device calculates an initial geofence around the first vehicle (calculating a base influence range) and where the initial geofence is adjusted using weather conditions and population density data (using the environmental conditions and the traffic conditions))
monitoring on-board diagnostic data during operation of the primary vehicle, wherein the on-board diagnostic data includes location, velocity, and direction; 
(Fields, FIG. 3: (300);
Col 16, lines 47-51: “…sensor array 326 may be implemented as one or more sensors positioned to determine the speed, force, heading, and/or direction associated with movements of computing device 300 and, thus, a vehicle in which computing device 300 is positioned…”;
Col 17, lines 26-34: “…sensor array 326 may communicate with one or more of location acquisition unit 320, communication unit 330, and/or controller 340 to obtain data such as… geographic location data (and correlated timestamps thereof), a velocity based upon changes in the geographic location data over time…”;
Where sensor array 326 monitors data related to movements of computing device 300, i.e. the vehicle in which computing device 300 is located (monitoring on-board diagnostic data during operation of the primary vehicle), including geographic location data, velocity, and direction (the on-board diagnostic data includes location, velocity, and direction))
dynamically updating a moving influence range based on the base influence range and the [influence vector]; 
(Fields, FIG. 3: (300);
Col 22, lines 50-52, 59-61: “…the geofence may be adjusted or modified based upon a change in the location of computing device 300… Similarly, the geofence may be determined based upon speed at which the computing device 300 is travelling…”;
Where computing device 300 modifies the geofence (dynamically updating a moving influence range) based on the initial geofence (based on the base influence range) and the current location of computing device 300 and the speed at which computing device 300 is travelling)
detecting at least one secondary vehicle within at least one of the base influence range and the moving influence range; 
(Fields, Col 21, lines 43-50: “…The geographic relationship between two or more devices 300 may be utilized in several ways to determine the relevance of the anomalous condition. For instance, current speed, location, route, destination, and/or direction of travel of a first vehicle (collecting and/or associated with the telematics data) may be individually or collectively compared with current speed, location, route, destination, and/or direction of travel of a second vehicle traveling on the road…”;
Col 22, lines 23-26: “…the geographic location data may be correlated with a geofence database to determine the relevance of the anomalous condition based upon whether other vehicles are located inside the geofence…”;
Where the geographic relationship between or more devices 300, i.e. two or more vehicles is correlated with a geofence, used to determine proximity between vehicles, i.e. detecting a second vehicle in the geofence of the first vehicle (detecting at least one secondary vehicle within at least one of the base influence range and the moving influence range))
transmitting the [influence vector] to the secondary vehicle; 
(Fields, FIG. 12: (1210);
Col 51, lines 28-30: “At block 1210, the mobile computing device 110 or on-board computer 114 may determine to retransmit the received electronic message to other nearby vehicles 202…”;
Where mobile computing device 110 transmits the received electronic message to other nearby vehicles (transmitting the [message] to the secondary vehicle))
receiving a [secondary influence vector] from the secondary vehicle; 
(Fields, FIG. 12: (1202);
Col 49, line 65 to Col 50, line 3: “At block 1202, the vehicle 202 may receive the electronic message regarding the one or more detected anomalous conditions via wireless communication, such as electronic messages generated and transmitted as described above. The electronic message may be received directly or indirectly from a vehicle 108 generating the message..”;
Where the vehicle 202 receives an electronic message generated by vehicle 108 (receiving a [electronic message] from the secondary vehicle))
dynamically updating the moving influence range based on the [secondary influence vector]; and 
…The external computing device may calculate an initial geofence as a threshold distance radius centered about the first vehicle's location… When the population density data surpasses a threshold density value, the shape of the geofence may be adjusted from the radius centered about the first vehicle's location to include only the road upon which the first vehicle is travelling. In this way, computing device 300 may prevent false alert notifications from being sent to other vehicles travelling in close proximity to the first vehicle, but on nearby roads unaffected by the detected anomalous condition…”;
Where the geofence is adjusted (dynamically updating the moving influence range) based on the presence of other vehicles traveling in close proximity (based on the [other vehicles]))
providing continuous guidance to a driver through the mobile device, wherein the continuous guidance comprises route navigation guidance and hazard avoidance guidance.
(Fields, FIG. 12: (1206), (1208); 
Col 6, lines 48-52, 61-67: “...the mobile device (and/or Telematics App) may transmit the telematics and/or other data collected via wireless communication and/or data transmission to a second computing device—such as a second mobile device (or another driver)… the second computing device may cause a display screen or user interface of a mobile device or smart vehicle controller of remote drivers to display a map with (1) a current route that the vehicle is on, (2) a virtual representation of the traffic event, and/or (3) an alternate or recommended new route to an original destination that avoids the traffic event…”;
Where the second computing device is a second mobile device that provides current route information to a user in map form (providing continuous guidance to a driver through the mobile device) where the map recommends a new route (the continuous guidance comprises route navigation guidance) to avoid a traffic event (the continuous guidance comprises hazard avoidance guidance)). 
Although Fields teaches monitoring a location, velocity, and direction of a vehicle as outlined above, where a velocity is a movement vector, Fields fails to explicitly teach calculating an influence vector based on the location, the velocity, and the direction, dynamically updating a moving influence range based on […] the influence vector, transmitting the influence vector to the secondary vehicle, receiving a secondary influence vector from the secondary vehicle, and dynamically updating the moving influence range based on the secondary influence vector. 
However, in the same field of endeavor, Bowers teaches:
calculating an influence vector based on the location, the velocity, and the direction;
(Bowers, FIG. 1: (110);
Paragraph [0038]: “…The sensing system 110 may be further configured to acquire information pertaining to the operation of the vehicle 102, such as orientation, position, velocity… kinematic information may include, but is not limited to: velocity, acceleration, orientation… Accordingly, kinematic information may be represented as component values, vector quantities, or the like”;
Where sensing system 110 on vehicle 102 determines kinematic information represented as vector quantities (calculating an influence vector) based on position, velocity, and orientation (based on the location, the velocity, and the direction))
[dynamically updating a moving influence range based on…] the influence vector; 
(Bowers, FIG. 1: (112);
Paragraph [0041]: “…the detection range 112 of the sensing system 110 may refer to a detection envelope of the sensing system 110. In some embodiments, the detection range 112 may be more limited than the maximum detection range of the sensing system 110…”;
Paragraph [0042]: “…The collision detection system 101 may shape and/or direct the detection range 112 of the sensing system 110 in response to operating conditions. For example, when the vehicle 102 is travelling forward at a high velocity, the detection range 112 may be directed toward the front of the vehicle 102 …”;
Paragraph [0051]: “…the collision detection model may incorporate the kinematics of the vehicle 102…”;
Where collision detection system 101 shapes and directs the detection range 112 (dynamically updating a moving influence range) using the kinematics of the vehicle 102 (the influence vector))
[transmitting the] influence vector [to the secondary vehicle]; 
(Bowers, FIG. 2: (222);
Paragraph [0056]: “The coordination module 160 may make portions of the collision detection model 122 available to other vehicles 103, 104 (via the communication module 130)… The collision detection data may comprise sensor data, a collision detection model (and/or portions thereof), vehicle kinematics…”;
Paragraph [0074]: “…the coordination module 160 may be configured to provide collision detection data 222 to the vehicle 103. The collision detection data 222 may include, but is not limited to: the collision detection model 122 (and/or a portion thereof)…”;
transmitting the influence vector to the secondary vehicle))
[receiving a] secondary influence vector [from the secondary vehicle]; 
(Bowers, FIG. 2: (229);
Paragraph [0056]: “… the coordination module 160 may be configured to receive collision detection data from other vehicles 103, 104. The collision detection data may comprise sensor data, a collision detection model (and/or portions thereof), vehicle kinematics…”;
Paragraph [0073]: “…the vehicle 103 may provide auxiliary data 229… The auxiliary data 229 may comprise… vehicle orientation… position (absolute position or position relative to the vehicle 102), velocity (e.g., a speedometer reading)…”
Where coordination module 160 or vehicle 102 is configured to receive collision detection data comprising vehicle kinematics and auxiliary data 229 which include vehicle orientation, position, and velocity, i.e. vehicle kinematics from vehicle 103 (receiving a secondary influence vector from the secondary vehicle))
[dynamically updating the moving influence range based on the] secondary influence vector[; and] 
(Bowers, FIG. 1: (103), (112), (229);
Paragraph [0041]: “…the detection range 112 may be based upon the kinematics of other objects in the vicinity of the vehicle 102. For example, the detection range 112 may expand in response to detecting another vehicle 103 travelling at a high velocity relative to the vehicle 102”;
Where the detection range 112 is expanded (dynamically updating the moving influence range) based on the velocity of vehicle 103, i.e. based on vehicle 103 velocity (based on the secondary influence vector))
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method for integrating a non-autonomous vehicle into an autonomous vehicle network of Fields with the feature of calculating an influence vector, transmitting and receiving influence vectors, and updating moving ranges with the influence vectors of Bowers so that “…the collision detection system 101 may be configured to coordinate with other vehicles (e.g., other sensing systems and/or other collision detection systems)” (Bowers, paragraph [0044]) and “The coordination may allow the collision detection system 101 to acquire sensor data pertaining to areas outside of the detection range 112 of the sensing system 110 (e.g., expand the detection range 112 of the collision detection system)” (Bowers, paragraph [0045]).
Regarding claim 10, Fields and Bowers teaches the method of claim 1. Fields further teaches:
further comprising calculating the secondary influence vector based on input from the vehicle sensors on condition that the secondary influence vector is not received from the secondary vehicle.
(Fields, FIG. 15: (1504), (1506);
Col 58, lines 19-22, 25-27, 54-59: “At block 1504, the mobile computing device 110 or on-board computer 114 may identify a target vehicle 202.1… the target vehicle 202.1 may be identified based upon a proximity to the vehicle 108, such as a near collision within a collision threshold distance…
At block 1506, the mobile computing device 110 or on-board computer 114 may record sensor data regarding the identified target vehicle 202.1 from one or more sensors. The sensor data may include telematics or other data regarding the operation of the target vehicle 202.1, such as location, movement, path, proximity to other objects…”;
Col 58, line 63 to Col 59, line 2: “The data may be recorded… in a processed form (e.g., determined speed or momentum of the target vehicle 202.1), or in a summary form (e.g., images or times associated with changes in direction or speed of the vehicle 202.1)…”;
Where the mobile computing device 110 obtains information about target vehicle 202.1 including location, movement, path, speed in a processed form (calculating the secondary influence vector) using vehicle sensors (based on input from the vehicle sensors) in a case that target vehicle 202.1 does not transmit the information (on condition that the secondary influence vector is not received from the secondary vehicle)).
Regarding claim 15, the claim limitations recite an autonomous vehicle network integration system having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 15, Fields further teaches:
An autonomous vehicle network integration system, the autonomous vehicle network integration system comprising: 

a primary vehicle, wherein the primary vehicle is not an autonomous vehicle and the primary vehicle includes an on-board diagnostics system; 
(Fields, FIG. 1: (106), (108), (114);
Col 9, lines 14-17: “…on-board computer 114 may additionally be configured to obtain geographic location data and/or telematics data by communicating with one or more vehicle sensors that are integrated into vehicle 108…”;
Where vehicle 108 (a primary vehicle) is operated by driver 106 (wherein the primary vehicle is not an autonomous vehicle) and includes on-board computer 114, configured to obtain vehicle telematics data from integrated vehicle sensors (the primary vehicle includes an on-board diagnostics system))
a mobile device, wherein the mobile device is configured with an autonomous vehicle network integration application; and 
(Fields, FIG. 1: (110); 
Col 5, lines 40-45: “…the vehicle-mounted computer or the mobile device may be equipped with… an application, such as a Telematics Data Application or Telematics “App,”…”;
Where mobile device 110 (a mobile device) is equipped with a Telematics Data Application (configured with an autonomous vehicle network integration application))
an autonomous vehicle network integration apparatus, wherein the autonomous vehicle network integration apparatus is configured to: 
(Fields, FIG. 3: (330), (326), (PROGRAM MEMORY), (306), (312);
Col 13, lines 32-34: “…computing device 300 may be implemented as an on-board vehicle computer (e.g., on-board vehicle computer 114, as shown in FIG. 1)…”;
Col 16, lines 52-54: “…sensor array 326 may be configured to communicate with one or more portions of computing device 300…”;
Where the on-board vehicle computer 114 (an autonomous vehicle network integration apparatus), shown in detail in FIG. 3, comprising communication unit 330 (a wireless transceiver), vehicle sensor array 326 in communication with other portions of computing an on-board diagnostics connection port), PROGRAM MEMORY (a memory), and an address/data bus 312 (a bus)).
Regarding claim 16, Fields and Bowers teaches the autonomous vehicle network integration system of claim 15. Fields further teaches:
the primary vehicle is a low priority vehicle, 
(Fields, FIG. 12: (1202);
Col 49, lines 65-67: “…At block 1202, the vehicle 202 may receive the electronic message regarding the one or more detected anomalous conditions via wireless communication…”;
Col 50, lines 12-14: “…the message may be received from transmitters associated with locations or vehicles of particular significance…”
Where vehicle 202 is not a vehicle of particular significance (the primary vehicle is a low priority vehicle))
the secondary vehicle is a high priority vehicle, and 
(Fields, FIG. 12: (1202);
Col 50, lines 12-19: “…the message may be received from transmitters associated with locations or vehicles of particular significance. For example, slow-moving vehicles (e.g., farm machinery, construction equipment, oversized load vehicles, etc.) or emergency vehicles (e.g., ambulances, fire trucks, police vehicles, etc.) may be equipped to transmit electronic messages indicating their presence to nearby vehicles 202…”;
Where the message received from the secondary vehicle is of particular significance, like an emergency vehicle (the secondary vehicle is a high priority vehicle))
the route navigation guidance comprises proactive routing instructions configured to guide the low priority vehicle to the destination using the route that minimizes interference with the high priority vehicle.
(Fields, FIG. 12: (1206);
Col 34, lines 4-9: “…When determined by the mobile computing device 110 or on-board computer 114, the anomalous condition may be related to the immediate vehicle environment (e.g., accidents, reckless driving, impaired driving, vehicle emergencies, vehicle breakdowns, potholes, lane closures, etc.)…”;
At block 1206, the mobile computing device 110 or on-board computer 114 may determine an alert or recommendation regarding the anomalous condition… For example, an alternative route may be suggested to the driver to avoid a traffic jam or construction… ”;
Col 51, lines 20-23: “…a recommendation may be automatically implemented, with or without notice to the driver. For example, a navigation system may automatically update directions to follow a recommended alternate route….”;
Where the mobile computing device 110 automatically updates directions (the route navigation guidance comprises proactive routing instructions) to follow an alternate route to avoid the anomalous condition (configured to guide the low priority vehicle to the destination using the route that minimizes interference with the high priority vehicle), in which the anomalous condition is a message received from an emergency vehicle). 
Regarding claim 18, Fields and Bowers teaches the autonomous vehicle network integration system of claim 16. Fields further teaches:
further comprising an autonomous vehicle network integration data management center, wherein the autonomous vehicle network integration data management center stores at least one of the driver profile and the vehicle profile.
(Fields, FIG. 16: (1608);
Col 43, lines 21-27: “…The vehicle-usage profile may further include information indicating the driving behavior of each driver of the vehicle 108. Such driving behavior information may include a driver score, a driver rating, or a driver profile indicating one or more risk levels associated with the manner in which the driver usually operates the vehicle…”;
Col 61, lines 54-59: “At block 1608, the mobile computing device 110 or on-board computer 114 obtains evaluation data regarding the identified vehicle 202. The evaluation data may be received from an external computing device 206 via the network 201 in response to a request from the mobile computing device 110 or on-board computer 114…”;
Col 62, lines 4-10: “…The evaluation data may be associated with the identified vehicle 202 or a driver of the identified vehicle 202, as described above. The evaluation data may include scores, profiles, or other indications of risk associated with operation of the vehicle 202, such as those types of evaluation data described above…”;
Where external computing device 206 (an autonomous vehicle network integration data management center) stores evaluation data, including profiles (the autonomous vehicle network integration data management center stores at least one of the driver profile and the vehicle profile)).

Claims 2, 3, 4, 5, 7, 17, 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fields and Bowers as applied to claims 1 and 15 above, and in further view of Sathyanarayana et al. (PGPub No US 2018/0165531 A1), henceforth known as Sathyanarayana. 
Regarding claim 2, Fields and Bowers teaches the method of claim 1. Fields further teaches:
detecting the driver within the primary vehicle; 
(Fields, FIG. 9: (902);
Col 42, lines 55-57: “…the driver may be identified by receiving a manual entry of an indication of the driver's identity (such as by logging in or selecting a user within a Telematics App)”)
loading a driver profile for the driver detected; and 
(Fields, FIG. 9: (906);
Col 43, lines 14-16, 21-27: “At block 906, the external computing device 206 may generate or update a vehicle-usage profile associated with the vehicle 108… The vehicle-usage profile may further include information indicating the driving behavior of each driver of the vehicle 108. Such driving behavior information may include a driver score, a driver rating, or a driver profile indicating one or more risk levels associated with the manner in which the driver usually operates the vehicle 108”;
Where the external computing device 206 updates the vehicle-usage profile, which includes a driver profile, wherein updating a profile requires loading the profile to update (loading a driver profile for the driver detected))
modifying [at least one of the base influence range and the influence vector] based on the driver profile.
(Fields, FIG. 9: (908);
Col 43, lines 48-50: “At block 908, the external computing device 206 may determine an update or change to an insurance policy based upon the current vehicle-usage profile…”;
modifying [an insurance policy]) based on the current vehicle-usage profile, including the updated driver profile (based on the driver profile)).
The combination of Fields and Bowers fails to explicitly teach modifying at least one of the base influence range and the influence vector based on the driver profile. 
However, in the same field of endeavor, Sathyanarayana teaches:
[modifying] at least one of the base influence range and the influence vector [based on the driver profile].
(Sathyanarayana, FIG. 8;
Paragraph [0044]: “…The operator profile can be the driver profile associated with a vehicle identifier for the respective vehicle…”;
Paragraph [0051]: “…The monitored region is preferably a physical volume or area proximal the vehicle that is monitored for near-collision events…”;
Paragraph [0097]: “…parameters of the near-collision events (e.g., frequency, severity, type, cause, etc.) detected for a given driver (e.g., identified by the driver's phone, driver's biometrics, etc.) can be used to assign a driver score indicative of the driving risk or safety to the driver. The driver score can subsequently be used to determine: parameters of the risk map (e.g., monitored region…”;
Where the monitored region of the vehicle is modified (modifying the base influence range) based on the driver’s score (based on the driver profile)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method for integrating a non-autonomous vehicle into an autonomous vehicle network of Fields and Bowers with the feature of modifying the base influence range using a driver profile of Sathyanarayana because “Poor drivers with risky driving habits that were causing near-collisions (e.g., near-crashed, near-miss) or other unrecorded, high-risk situations (e.g., other's accidents, hit-and-runs) were rarely identified, penalized, or coached” (Sathyanarayana, Paragraph [0003]) and by modifying the base influence range based on a driver profile, “…driving behavior recommendations (e.g., coaching recommendations) can be transmitted to the operator” (Sathyanarayana, Paragraph [0095]), allowing a poor driver to improve.
Regarding claim 3, Fields, Bowers, and Sathyanarayana teach the method of claim 2. Fields further teaches:
wherein the driver is detected by selecting the driver from the autonomous vehicle network integration application.
(Fields, FIG. 9: (902);
Col 42, lines 55-57: “…the driver may be identified by receiving a manual entry of an indication of the driver's identity (such as by logging in or selecting a user within a Telematics App)”;
Where the driver is identified (the driver is detected) through manual entry in the Telematics App (by selecting the driver from the autonomous vehicle network integration application)).
Regarding claim 4, Fields, Bowers, and Sathyanarayana teach the method of claim 2. Fields further teaches:
wherein the driver is detected by detecting the mobile device associated with the driver.
(Fields, FIG. 9: (902);
Col 42, lines 35-42: “At block 902, the external computing device 206 may determine the identity of the driver of the vehicle 108. In some embodiments, the identity may be first determined by a mobile computing device 110 or on-board computer 114 and transmitted to the external computing device 206, which may then determine the identity based upon communications received from the mobile computing device 110 or on-board computer 114…”;
Where the driver is identified by the external computing device 206 (the driver is detected) through communications received from the mobile computing device 110 (by detecting the mobile device associated with the driver)).
Regarding claim 5, Fields, Bowers, and Sathyanarayana teach the method of claim 2. Fields further teaches:
logging driver actions, wherein the driver actions include acceleration, deceleration, turns, lane excursions, braking, and signaling; 

Col 34, lines 65-67: “…the sensor data may indicate that a vehicle 202.1 is engaged in hard braking (indicated by a rapid decrease in speed…”;
Col 37, lines 8-9: “…detecting a brake pedal being engaged or otherwise triggered by brake system pressure…”;
Col 52, lines 36-38, 40-45: “At block 1302, telematics data may be collected using sensors disposed within or communicatively connected to the mobile computing device 110 or on-board computer 114… The telematics data may be any data relating to… operation of the vehicle associated with the driver (e.g, …braking, acceleration, swerving, lane centering,…”;
Col 55, lines 24-27: “…information regarding speed, braking, acceleration, mobile phone usage, turn signal usage, or similar indication of driving behavior may be included in the telematics data…”;
Where telematics data is collected for specific drivers (logging driver actions) and where the telematics data includes detecting pressure on a brake pedal (braking), acceleration (acceleration, deceleration), hard braking indicated by a rapid decrease in speed (deceleration), swerving and lane centering (lane excursions), and turn signal usage (signaling))
detecting when the driver actions indicate hazardous driving; and 
(Fields, FIG. 10: (1006);
Col 44, lines 61-63: “At block 1006, the external computing device 206 may determine a driving score for each of the identified drivers based upon the received telematics data…”;
Col 44, line 65 to Col 45, line 1: “…the driving score may be adjusted from a baseline for positive or negative driving behaviors identified from the telematics data…”;
Where the external computing device 206 determines which driving behaviors (detecting when the driver actions) identified from the telematics data are considered negative (indicate hazardous driving))
updating the driver profile when the driver actions indicating the hazardous driving are detected.
(Fields, FIG. 10: (1008);
Col 45, lines 15-17, 24-26: “At block 1008, the external computing device 206 may generate or update a vehicle-usage profile based upon the driving scores… When a vehicle-usage profile already exists, the external computing device 206 may simply update the existing profile based upon new telematics data…”;
Where the external computing device 206 updates the vehicle-usage profile (updating the driver profile) when the telematics data associated with a driver (when the driver actions) is considered negative (indicating the hazardous driving are detected)). 
Regarding claim 7, Fields and Bowers teaches the method of claim 1. The combination of Fields and Bowers fails to explicitly teach the limitations of claim 7 as a whole. 
However, in the same field of endeavor, Sathyanarayana teaches:
loading a vehicle profile for the primary vehicle, wherein the vehicle profile comprises at least one of mass, engine power, acceleration capability, deceleration capability, turning radius, the vehicle sensors available, an automation level, and other physical and performance parameters; and 
(Sathyanarayana, 
Paragraph [0046]: “Vehicle parameters that can be used to determine the risk map can include: vehicle kinematics (e.g., acceleration, jerk, velocity, etc.), mass… Vehicle parameters can be pre-associated with the computing system or set of sensors monitoring the driving session, be vehicle parameters associated with a vehicle identifier for the host vehicle…”;
Where vehicles parameters are associated with a vehicle identifier (loading a vehicle profile for the primary vehicle) and includes mass (wherein the vehicle profile comprises at least one of mass))
modifying at least one of the base influence range and the influence vector based on the vehicle profile.
(Sathyanarayana, FIG. 6;
Paragraph [0033]: “The risk map can be dynamically generated based on parameters of: ….vehicle itself…or any other suitable factor… These factors can additionally or alternatively be used to determine the monitored region parameters (e.g., size, geometry…”;
Where the monitored region parameters, e.g. size, geometry, is modified (modifying the base influence range) based on the parameters of the vehicle itself, i.e. the vehicle parameters including mass (based on the vehicle profile)). 
...reduce or conserve the computational resources and/or power consumed…” in which “…the method can monitor (e.g., determine risk metrics for) a limited region about the vehicle for near-collision events (e.g., only a region encompassing the anticipated trajectory or direction of travel)” (Sathyanarayana, Paragraph [0025]), where by using the vehicle profile to determine a limited monitoring region, power consumption and computational resources are reduced.
Regarding claim 17, Fields and Bowers teaches the autonomous vehicle network integration system of claim 15. Fields further teaches:
the autonomous vehicle network integration apparatus further configured to: 
detecting the driver within the primary vehicle; 
(Fields, FIG. 9: (902);
Col 42, lines 55-57: “…the driver may be identified by receiving a manual entry of an indication of the driver's identity (such as by logging in or selecting a user within a Telematics App)”)
load a driver profile for the driver detected; and 
(Fields, FIG. 9: (906);
Col 43, lines 14-16, 21-27: “At block 906, the external computing device 206 may generate or update a vehicle-usage profile associated with the vehicle 108… The vehicle-usage profile may further include information indicating the driving behavior of each driver of the vehicle 108. Such driving behavior information may include a driver score, a driver rating, or a driver profile indicating one or more risk levels associated with the manner in which the driver usually operates the vehicle 108”;
Where the external computing device 206 updates the vehicle-usage profile, which includes a driver profile, wherein updating a profile requires loading the profile to update (loading a driver profile for the driver detected)).
load a vehicle profile for the primary vehicle, wherein the vehicle profile comprises at least one of mass, engine power, acceleration capability, deceleration capability, turning radius, the vehicle sensors available, an automation level, and other physical and performance parameters. 
However, in the same field of endeavor, Sathyanarayana teaches:
load a vehicle profile for the primary vehicle, wherein the vehicle profile comprises at least one of mass, engine power, acceleration capability, deceleration capability, turning radius, the vehicle sensors available, an automation level, and other physical and performance parameters.
(Sathyanarayana, 
Paragraph [0046]: “Vehicle parameters that can be used to determine the risk map can include: vehicle kinematics (e.g., acceleration, jerk, velocity, etc.), mass… Vehicle parameters can be pre-associated with the computing system or set of sensors monitoring the driving session, be vehicle parameters associated with a vehicle identifier for the host vehicle…”;
Where vehicles parameters are associated with a vehicle identifier (loading a vehicle profile for the primary vehicle) and includes mass (wherein the vehicle profile comprises at least one of mass))
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the autonomous vehicle network integration system of Fields and Bowers with the feature of loading a vehicle profile of Sathyanarayana to “...reduce or conserve the computational resources and/or power consumed…” in which “…the method can monitor (e.g., determine risk metrics for) a limited region about the vehicle for near-collision events (e.g., only a region encompassing the anticipated trajectory or direction of travel)” (Sathyanarayana, Paragraph [0025]), where by using the vehicle profile to determine a limited monitoring region, power consumption and computational resources are reduced.
Regarding claim 19, Fields, Bowers, and Sathyanarayana teaches the autonomous vehicle network integration system of claim 17. Fields further teaches:
wherein the autonomous vehicle network integration data management center interacts with third-party databases to collect data for inclusion in at least one of the driver profile and the vehicle profile.
(Fields, FIG. 4: (402), (406); FIG. 15: (1504), (1514);
Col 26, lines 60-65: “At block 402, the external computing device 206 may receive data associated with vehicle operation of the vehicle 108. The data may include… information regarding the vehicle operating environment in which the vehicle 108 operates…”;
Col 27, lines 1-5, 12-20: “…the operating environment data may also include data regarding traffic conditions, weather conditions, road conditions (e.g., construction, lane closures, etc.), or other risk-related conditions… Data may also be received from other vehicles 202 operating within the vicinity of the vehicle 108, from sensors of smart infrastructure components 208, or from databases or other sources based upon sensor data. For example, GPS location data obtained from a location acquisition unit 320 of a mobile computing device 110 within the vehicle 108 may be used to query weather data from the National Weather Service or other databases of weather data…”;
Col 58, lines 31-39: “…the target vehicle 202.1 may be identified based upon an insurance policy associated with the target vehicle 202.1, such as by identifying the vehicle 202.1 (e.g., using an image of a license plate or data received by V2V wireless communication) and matching the target vehicle 202.1 with an insurance policy (e.g., by submitting a query to a database associated with an insurer providing insurance for the vehicle 108 via the network 201 and external computing device 206)…”;
Where external computing device 206 queries various databases (the autonomous vehicle network integration data management center interacts with third-party databases) to obtain operating environment data to create a risk profile of a driver or to obtain vehicle identification to associate evaluation data with a vehicle or driver (to collect data for inclusion in at least one of the driver profile and the vehicle profile)). 
Regarding claim 20, Fields, Bowers, and Sathyanarayana teaches the autonomous vehicle network integration system of claim 17. Fields further teaches:
wherein the autonomous vehicle network integration apparatus communicates with the autonomous vehicle network integration data management center through a dedicated communication channel.
(Fields, FIG. 2;
…On-board computer 114 may be configured to perform one or more functions otherwise performed by mobile computing device 110…”;
Col 11, lines 19-22, 28-30: “Network 201 may be implemented as any suitable network configured to facilitate communications between mobile computing devices 204.1 and/or 204.2 and one or more of external computing device 206… Network 201 may include any suitable number of interconnected network components that form an aggregate network system, such as dedicated access lines…”;
Where on-board computer 114 (the autonomous vehicle network integration apparatus) performs functions of the mobile computing device shown in FIG. 2, including communicating with external computing device 206 (communicates with the autonomous vehicle network integration data management center) through network 201 using dedicated access lines (through a dedicated communication channel)). 
Regarding claim 21, Fields, Bowers, and Sathyanarayana teaches the autonomous vehicle network integration system of claim 17. Fields further teaches:
wherein the autonomous vehicle network integration apparatus communicates with the autonomous vehicle network integration data management center through a mesh network, 
(Fields, FIG. 2;
Col 9, lines 12-14: “…On-board computer 114 may be configured to perform one or more functions otherwise performed by mobile computing device 110…”;
Col 10, lines 40-44: “…each of mobile computing devices 204.1 and 204.2 may be configured to communicate directly and indirectly with one and/or any suitable device, which may be concurrent communications or communications occurring at separate times…”;
Col 11, lines 19-22: “Network 201 may be implemented as any suitable network configured to facilitate communications between mobile computing devices 204.1 and/or 204.2 and one or more of external computing device 206…”;
Where on-board computer 114 (the autonomous vehicle network integration apparatus) performs functions of the mobile computing device shown in FIG. 2, including communicating with external computing device 206 (communicates with the autonomous vehicle network integration data management center) such that mobile computing devices 204.1 and 204.2, i.e. two on-board computers are configured to communicate directly with any suitable device, which may be concurrent (through a mesh network)). 
wherein the mesh network comprises at least one additional wireless transceiver detected within at least one of the base influence range and the moving influence range.
(Fields, FIG. 2: (204.2); FIG. 300;
Col 10, lines 12-18: “…Each of vehicles 202.1 and 202.2 may have an associated on-board computer, which is not shown in FIG. 2 for purposes of brevity, but may be an implementation of on-board computer 114, as shown in FIG. 1. Each of vehicles 202.1 and 202.2 may be configured for wireless inter-vehicle communication, such as vehicle-to-vehicle (V2V) wireless communication and/or data transmission…”;
Col 13, lines 32-34: “…computing device 300 may be implemented as an on-board vehicle computer (e.g., on-board vehicle computer 114, as shown in FIG. 1)…”;
Col 21, lines 43-50: “…The geographic relationship between two or more devices 300 may be utilized in several ways to determine the relevance of the anomalous condition. For instance, current speed, location, route, destination, and/or direction of travel of a first vehicle (collecting and/or associated with the telematics data) may be individually or collectively compared with current speed, location, route, destination, and/or direction of travel of a second vehicle traveling on the road…”;
Col 22, lines 23-26: “…the geographic location data may be correlated with a geofence database to determine the relevance of the anomalous condition based upon whether other vehicles are located inside the geofence…”;
Where mobile computing device 204.2 is an on-board computer 114, i.e. a device 300 each of which contains a wireless transceiver (the mesh network comprises at least one additional wireless transceiver) and wherein computing device 204.2 is a second device 300 located within the geofence of a first vehicle (detected within at least one of the base influence range and the moving influence range)).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fields and Bowers as applied to claim 1 above, and in further view of Branscombe et al. (PGPub No US 2019/0287407 A1), henceforth known as Branscombe. 
Regarding claim 8, Fields and Bowers teaches the method of claim 1. Bowers further teaches:
detecting the secondary vehicle within the moving [awareness] range; and 
(Bowers, FIG. 1: (103), (104), (112);
…The sensing system 110 may be configured to acquire information pertaining to objects within a detection range 112 of the vehicle 102… The communication module 130 may be used to communicate with other vehicles (e.g., vehicles 103 and/or 104)”;
Paragraph [0040]: “…The sensing system 110 may be configured to provide sensor data to other vehicles 103, 104 and/or receive sensor data from other vehicles 103, 104…”;
Where the sensing system 110 detects secondary vehicles 103 and 104 within the detection range 112 (detecting the secondary vehicle within the moving […] range))
transmitting the influence vector to the secondary vehicle within the moving [awareness] range.
(Bowers, FIG. 1: (103), (104), (112); FIG. 2: (222);
Paragraph [0056]: “The coordination module 160 may make portions of the collision detection model 122 available to other vehicles 103, 104 (via the communication module 130)… The collision detection data may comprise sensor data, a collision detection model (and/or portions thereof), vehicle kinematics…”;
Paragraph [0074]: “…the coordination module 160 may be configured to provide collision detection data 222 to the vehicle 103. The collision detection data 222 may include, but is not limited to: the collision detection model 122 (and/or a portion thereof)…”;
Where coordination module 160 provides collision detection data 222 comprising a portion of the collision detection model 122, i.e. vehicle kinematics to vehicle 103 (transmitting the influence vector to the secondary vehicle) when vehicle 103 is detected (the secondary vehicle within the moving […] range)).
Although Bowers teaches detecting a secondary vehicle within a moving range, the combination of Fields and Bowers fails to explicitly teach calculating a base awareness range, wherein the base awareness range extends beyond the base influence range, dynamically calculating a moving awareness range based on the base awareness range and the influence vector, and the moving awareness range. 
However, in the same field of endeavor, Branscombe teaches: 
calculating a base awareness range, wherein the base awareness range extends beyond the base influence range; 

Paragraph [0060]: “…Inform zone 509 and warning zone 511 and may comprise first subzones 512 and 514, respectively, that encompass an area directly surrounding the bounding box 501…”;
Paragraph [0065]: “…In some embodiments, subzones may be joined together to form a larger vehicle inform zone 509 and warning zone 511 as seen in FIG. 6….”;
Where in FIG. 5, inform zone 509 includes subzone 512 (the base influence range) and in FIG. 6 the subzones are joined together to create vehicle inform zone 509 (calculating a base awareness range) which is larger than inform zone 509 and subzone 512 in FIG. 5 (wherein the base awareness range extends beyond the base influence range))
dynamically calculating a moving awareness range based on the base awareness range and the influence vector;  and […] the moving awareness range…
(Branscombe, FIG. 5: (517); FIG. 6: (601);
Paragraph [0062]: “The controller uses the previous position data to create a vector of the path of travel of the vehicle, such as line 517 in FIG. 5. The vector may comprise easting and northing components that describe the position of the vehicle in the x-y plane. Controller 416 may calculate easting and northing velocities… The controller may use the velocity vectors to estimate the current and previous bearing, or direction of movement, of the vehicle…”; 
Paragraph [0064]: “…Zones 509, 511 may be dynamically updated depending on the position and movement measurements of the vehicle…”;
Paragraph [0065]: “…In FIG. 6, the haul truck represented by bounding box 501 is making a slight turn to the left. Controller 416 has compensated for this by adjusting the position of inform zone 509 relative to the bounding box by adjusting for the yaw angle and bearing of the vehicle. A portion 601 of inform zone 509 has been extended toward the front left of the vehicle to represent the projected location of the vehicle in the future…”;
Where the inform zone 509 in FIG. 6 is a dynamic zone that changes as the vehicle moves, shown by 601 (dynamically calculating a moving awareness range, the moving awareness range) based on the initial inform zone 509 (based on the base awareness range) and the vector 517, which includes vehicle position and easting and northing velocities (based on the influence vector)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method for integrating a non-autonomous vehicle into an autonomous vehicle network of Fields and Bowers with the feature of calculating a base awareness range and a moving As the trucks 701 and 703 travel, the controller in each vehicle will update the zones 705 and 707 to reflect ongoing changes in the vehicles' positions” and “The driver of each truck may use to the inform zone to guide the maneuvering of their vehicle, and provide an indication of potential contention conditions” (Branscombe, Paragraph [0084]). Further, “…if inform zone 705 and 707 intersect or otherwise at least partially overlap, as in FIG. 7b, the system may trigger a feedback device to alert the drivers the zones overlap, and a contention or collision event could be possible” (Branscombe, Paragraph [0085]).
Regarding claim 9, Fields and Bowers teaches the method of claim 1. The combination of Fields and Bowers fails to explicitly teach the limitations of claim 9. 
However, in the same field of endeavor, Branscombe teaches:
calculating a base hazard range, wherein the base hazard range lies within the base influence range; 
(Branscombe, FIG. 5: (511), (514); FIG. 6: (511);
Paragraph [0060]: “…Inform zone 509 and warning zone 511 and may comprise first subzones 512 and 514, respectively, that encompass an area directly surrounding the bounding box 501…”;
Paragraph [0065]: “…In some embodiments, subzones may be joined together to form a larger vehicle inform zone 509 and warning zone 511 as seen in FIG. 6….”;
Where in FIG. 5 the warning zone comprises warning zone 511 and subzone 514 (calculating a base hazard range) where the warning zone 511 and subzone 514 in FIG. 5 is smaller, i.e. lies within the warning zone 511 in FIG. 6 (wherein the base hazard range lies within the base influence range))
dynamically calculating a moving hazard range based on the base hazard range and the influence vector; and 
(Branscombe, FIG. 5: (515), (517);
Paragraph [0060]: “…Inform zone 509 and warning zone 511 and may comprise first subzones 512 and 514, respectively… In some embodiments this may be a static, fixed distance beyond the bounding box, or may be a dynamic zone that changes as the vehicle moves. Inform zone 509 and warning zone 511 and may also comprise second subzones 513 and 515, respectively that represent an area of space where the vehicle may occupy soon, based on the current and past position of the vehicle and information about the vehicle's movement…”;
Paragraph [0062]: “The controller uses the previous position data to create a vector of the path of travel of the vehicle, such as line 517 in FIG. 5. The vector may comprise easting and northing components that describe the position of the vehicle in the x-y plane. Controller 416 may calculate easting and northing velocities… The controller may use the velocity vectors to estimate the current and previous bearing, or direction of movement, of the vehicle…”;
Where warning zone 511, including subzones 514 and 515, is a dynamic zone that changes as the vehicle moves, shown by subzone 515, an area the vehicle will soon occupy (dynamically calculating a moving hazard range) based on the initial warn zone 511 and subzone 514 (based on the base hazard range) and the vector 517, which includes vehicle position and easting and northing velocities (based on the influence vector)).
providing the hazard avoidance guidance when obstacles are detected within the moving hazard range.
(Branscombe, FIG. 7C;
Paragraph [0085]: “…In this example, the vehicles continue to encroach upon one another, and warning zones 709, 711 overlap, as in FIG. 7c, the system may trigger a feedback device to warn the drivers of imminent contention of collision…”;
Paragraph [0086]: “…the feedback could be provided by screen 320 or user interface 324 of system 300 of FIG. 3, or other components of system 300. The feedback mechanism may include one or more alert (e.g., visual, audible, tactile, haptic, or otherwise) to indicate to the operator that the vehicle is approaching contention or collision conditions. This could also include notifications that indicate the operator should either speed up or slowdown in order to avoid the situation…”;
Where the feedback device warns the drivers of an imminent collision through alerts and instructions to the driver (providing the hazard avoidance guidance) when the warning zones 709 and 711 overlap, shown in FIG. 7C (when obstacles are detected within the moving hazard range)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method for integrating a non-autonomous vehicle into an autonomous vehicle network of Fields and Bowers with the feature of calculating a base hazard range and a moving hazard …the system… when such overlapping zones are detected, can generate an alarm warning of a potential collision condition that may exist between the two corresponding vehicles” (Branscombe, Abstract) and “…through accurate navigation, dangers of injury or property damage resulting from a collision may be mitigated” (Branscombe, Paragraph [0003]).

Claims 11, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fields and Bowers as applied to claim 1 above, and in further view of Valois et al. (PGPub No US 2020/0142422 A1), henceforth known as Valois. 
Regarding claim 11, the claim limitations recite an apparatus having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 11, Fields further teaches:
An autonomous vehicle network integration apparatus, the autonomous vehicle network integration apparatus comprising: 
(Fields, FIG. 1: (100))
a wireless transceiver; 
(Fields, FIG. 3: (330);
Col 2, lines 38-42: “…determination of the identifier associated with the second vehicle may be further based upon vehicle-to-vehicle (V2V) communications transmitted by a transceiver of the second vehicle and received at a transceiver of the first vehicle…”;
Col 15, lines 1-5: “Communication unit 330 may be configured to facilitate communications between computing device 300 and one or more other devices, such as other vehicle computing devices, other mobile computing devices, networks, external computing devices, smart infrastructure components, etc…”;
Where the first vehicle and second vehicle are equipped with transceivers for V2V communication and communication device 330 is configured to facilitate communication with 
a processor; and 
(Fields, FIG. 3: (306);
Col 13, lines 66-67: “…controller 340 may include a program memory 302, a microprocessor (MP) 306…”)
a memory storing instructions that, when executed by the processor, configure the apparatus to: 
(Fields, FIG. 3: (PROGRAM MEMORY);
Col 14, lines 40-43: “…one or more MPs (micro-processors) 306 may be configured to execute one or more of software applications 344, software routines 352 residing in program memory 302, and/or other suitable software applications…”)
Although Fields teaches “…mobile computing device 110 and/or on-board computing device 114… may be… removably installed in vehicle 108…” (Fields, Col 8, lines 25-28), implying a port, the combination of Fields and Bowers fails to explicitly teach an on-board diagnostics connection port. 
However, in the same field of endeavor, Valois teaches:
an on-board diagnostics connection port; 
(Valois, FIG. 2A: (228);
Paragraph [0056]: “…vehicle cabin removable pod hardware 216 can include… OBDII port 228…”)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the autonomous vehicle network integration apparatus of Fields and Bowers with the feature of an on-board diagnostics connection port of Valois so that “…an additional vehicle can be a non-autonomous vehicle and additional vehicle data can include data streams collected from a sensor suite of a removable hardware pod mounted on the non-autonomous vehicle as well as data streams collected by the removable hardware pod from the non-autonomous vehicle itself, such as data collected from a CAN bus of the non-autonomous vehicle…
Regarding claim 12, Fields, Bowers, and Valois teach the autonomous vehicle integration apparatus of claim 11. Valois further teaches:
wherein the on- board diagnostics connection port comprises a wired connection between an on-board diagnostics system of the primary vehicle.
(Valois, FIG. 2A: (228), (CAN);
Paragraph [0060]: “…PCB 210 can interface with vehicle data ports, such as OBDII port 228, to additionally collect a variety of corresponding vehicle data. Additionally or alternatively, computing device 222 can interface with a vehicle data port including OBDII port 228 to collect a variety of additional vehicle data (not pictured) such as information collected from the additional vehicle's CAN bus…”;
Where OBDII port 228 (the on- board diagnostics connection port) comprises a CAN bus to PCB 210 (comprises a wired connection between an on-board diagnostics system of the primary vehicle)).
Regarding claim 13, Fields, Bowers, and Valois teach the autonomous vehicle integration apparatus of claim 11. Valois further teaches:
wherein the on- board diagnostics connection port comprises an on-board diagnostics wireless transceiver physically connected to an on-board diagnostics system of the primary vehicle in communication with the wireless transceiver of the autonomous vehicle network integration apparatus.
(Valois, FIG. 2A: (ETHERNET), (210), (222);
Paragraph [0059]: “Computing device 222 can connect to PCB 210 in external removable pod hardware 202 via an Ethernet connection. In many implementations, an Ethernet connection can be a wired connection. Additionally or alternatively, an Ethernet connection can be a wireless connection. Computing device 222 can transmit information to PCB 210 as well as receive environmental data collected by a variety of sensors in the external removable hardware pod 202 via the Ethernet connection…”;
Where the connection between computing device 222 and PCB 210 (the on- board diagnostics connection port) includes a wireless Ethernet connection where computing device 222 (the autonomous vehicle network integration apparatus) and PCB 210 (on-board diagnostics system of the primary vehicle) both transmit data to and receive data from each other via the wireless transceiver physically connected to an on-board diagnostics system of the primary vehicle in communication with the wireless transceiver of the autonomous vehicle network integration apparatus)). 
Regarding claim 14, Fields, Bowers, and Valois teach the autonomous vehicle integration apparatus of claim 11. Valois further teaches:
further comprising a universal serial bus port.
(Valois, FIG. 2A: (218), (220);
Paragraph [0057]: “…computing device 222 can include one or more USB ports, each of which can connect to one or more USB adapters such as USB adapter 218, 220…”). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fields, Bowers, and Sathyanarayana as applied to claim 2 above, and in further view of Balzer et al. (PGPub No US 2019/0035267 A1), henceforth known as Balzer. 

Regarding claim 6, Fields, Bowers, and Sathyanarayana teach the method of claim 2. The combination of Fields, Bowers, and Sathyanarayana fails to explicitly teach wherein the driver profile includes a priority metric.
However, in the same field of endeavor, Balzer teaches:
wherein the driver profile includes a priority metric.
(Balzer, FIG. 1: (120)
Paragraph [0032]: “…the traffic control server can be configured to perform a method that includes identifying a vehicle by at least one vehicle identifier and receiving organizational data indicating a priority level associated with a user identity. The user identity can be associated with an occupant of the vehicle. The occupants may be temporarily associated with the vehicle (e.g., occupants in a taxi, bus, rental vehicle, ride share vehicle, or other mode of transport) or may be owners/users particularly associated with a vehicle. Temporary associations can be made through any suitable source, such as data that can be generated by tracking the user's mobile phone…”;
driver profile) that includes a priority level of the user (includes a priority metric)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method for integrating a non-autonomous vehicle into an autonomous vehicle network of Fields, Bowers, and Sathyanarayana with the feature of including a priority metric in a driver’s profile of Balzer because “…in this manner, the system of traffic control can efficiently route traffic based on the priority level” and “Other benefits can include… improved routing of emergency response vehicles, reduced traffic congestion, and reduced traffic incidents in general” (Balzer, Paragraph [0034]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu et al. (PGPub No US 2014/0136045 A1) teaches a system where sensors are used to detect an object external to the vehicle, and data corresponding to the object is sent to a processor. The processor analyzes the data corresponding to the object to determine the classification and the state of the object and then predicts the likely behavior of the object. The vehicle may then orient itself in an intended position and velocity based at least in part on the likely behavior of the object.
Condeixa et al. (PGPub NO US 2018/0054851 A1) teaches communication network architectures, systems, and methods for supporting a network of mobile nodes are disclosed. Various aspects of this disclosure provide communication network architectures, systems, and methods for supporting a dynamically configurable communication network comprising a complex array of both static and moving communication nodes (e.g., the Internet of moving things), where the network may involve autonomous and/or non-autonomous vehicles.
Ansari (PGPub No US 2016/0357187 A1) teaches a smart vehicle that can be operated by generating a 3D model of a sensor's field of view; receiving information from neighboring vehicles to compensate for blindspots in the sensor's field of view and in a driver's field of view; receiving traffic information, weather information; adjusting one or more characteristics of the plurality of 3D models based on the received traffic and weather information and blindspot information; aggregating the plurality of 3D models to generate a comprehensive 3D model; and combining the comprehensive 3D model with detailed map information; and using the combined comprehensive 3D model with detailed map information to maneuver the vehicle.
Ricci (PGPub NO US 2014/0309849 A1) teaches methods and systems for tracking user behavior, the user behavior including one or more of: one or more user actions and one or more user interactions with a vehicle. A storage system stores the user behavior, where the tracked user behavior is associated with a driver and the storage system is capable of storing the tracked behavior for the driver from a plurality of vehicles.
Ibrahim et al. (PGPub No US 2016/0049079 A1) teaches methods to track pedestrians heading angle using smart phone data by providing a pedestrian-to-vehicle (P2V) platform. It deploys smart phones or mobile devices, equipped with DSRC (Dedicated short range communication) support, to act as beacons for pedestrians: Phone can alert driver to pedestrian presence in path.
Linder et al. (PGPub No US 2016/0055750 A1) teaches systems, methods, and apparatuses for determining an optimal warning distance for a vehicle. For example, the geographic location of the vehicle is received along with a reaction profile of the operator of the vehicle. Based on the geographic 
Grunberger et al. (US Patent No 10,386,195 B1) teaches a system that receives an indication from a first vehicle that the first vehicle is traveling on a drive associated with an emergency to a destination that is associable with the emergency, updates map data to include a representation of the emergency at the location of the first vehicle, and provides the updated map data to a plurality of vehicles executing a navigation application providing route guidance to the plurality of vehicles to respective destinations.
Fleming (PGPub No US 2019/0325747 A1) teaches a method of generating route instructions comprising: receiving, at a control system, route requests from a plurality of users; selecting, at the control system, paths from one or more path networks to satisfy the respective route requests, based, at least in part, on one or more path criteria for the respective paths, i.e. emergency vehicles; generating and transmitting, from the control system to the plurality of users, the respective route instructions.
Ramasamy (PGPub No US 2017/0276492 A1) teaches methods, systems, computer-readable media, and apparatuses for automated lane assignment for vehicles including accessing vehicle information of at least one vehicle, the vehicle information including a priority level of a plurality of priority levels associated with each of the at least one vehicle; accessing lane information associated with a road; and assigning at least one of the at least one vehicle to a lane of travel on the road based at least in part on the vehicle information and the lane information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668